DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1 and 14 is the inclusion of limitation(s) “allowing for an insertion of an attachment or a link into at least one of the at least two leaf nodes of the one or more decision trees, locating the help content data by searching the first group of help content data sources over the network and the second group of help content data sources including the one or more decision trees and the one or more knowledge-based articles stored in the memory of the server, sorting the located help content data so that the located help content data is searchable, and allowing the sorted help content data to be searched so that a list of relevant search results are displayed on a computing device, wherein each search result within the list of relevant search results includes access to the help content data, wherein the attachment or the link inserted into the at least one of the at least two leaf nodes of the one or more decision trees is configured to provide access to the help content data contained in at least one of the first group of help content data sources over the network, another one of the decision trees or one of the knowledge-based articles stored in the memory of the server”, which are not found in the cited prior art.  The closest possible prior art in this case is Indyk et al (US 2019/0018692 A1), which teaches A customer self-help system employs artificial intelligence to generate personalized self-help content that is responsive to a user query submitted to the customer self-help system, according to one embodiment. The customer self-help system includes a pre-processor that characterizes and categorizes the self-help content into self-help content components, by using one or more content processing algorithms (e.g., a natural language processing algorithm), according to one embodiment. The customer self-help system includes an intent 
Claims 2-4, 6-8, 11-13, and 63-68 depend from claim 1 and are allowable for the same reasons as set forth above.
Claims 15-17, 19-21, and 24-26 depend from claim 14 and are allowable for the same reasons as set forth above.
The primary reason for the allowance of claims 27, 39, and 51 is the inclusion of limitation(s) “locating the help content data by searching the first group of help content data sources over the network and the second group of help content data sources stored in the memory of the server, sorting the located help content data so that the located help content data is searchable, and allowing the sorted help content data to be searched so that a list of relevant search results are displayed on a computing device, wherein each search result within the list of relevant search results includes access to the help content data, wherein the server is configured for receiving at least one log file, wherein each log file includes a plurality of log entries including unstructured log data, and wherein the computer-executable instructions are further configured for: parsing the at least one log file to change the unstructured log data into structured log data, allowing the structured log data to be indexed to allow for the structured data to be searched or filtered to identify a log file search result, using the log file search result to searching the sorted help data, and displaying the list of relevant search results related to the log file search result”, which are not found in the cited prior art.  The closest possible prior art in this case is Indyk et al (US 2019/0018692 A1), which teaches A customer self-help system employs artificial intelligence to generate personalized self-help content that is responsive to a user query submitted to the customer self-help system, according to one embodiment. The customer 
Claims 28-38, 40-50, and 52-62 depend from claims 27, 39, and 51 and are allowable for the same reasons as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JARED M BIBBEE/Primary Examiner, Art Unit 2161